+Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	Claims 1-20 are presented for examination.
Response to Arguments
3.	Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive. 
	In specific, applicant argues on page 10 of 14 in regards to claims 1 and 11 that “In contrast, amended claim 1 recites that ‘discarding, by the communication device, the second PDCP PDU in a buffer of the second RLC entity based on the duplication assistance information when the PDCP duplication function is activated.’ Applicant respectfully submits that Yu fails to disclose, teach, or suggest the above-quoted feature of amended independent claim 1.”
	Examiner respectfully disagrees as Yu teaches in paragraph 0005 that “Packets stored in a buffer of an RLC entity may be discarded based on initiating the reset procedure following a reactivation” and teaches further in paragraph 0142 that “the transmitting device may discard data pending within the buffer of the duplicate RLC entity at packet duplication reestablishment,” see also paragraphs 0020, 0078. Therefore, Yu teaches discarding, by the communication device, the second PDCP PDU in a buffer of the second RLC entity based on the duplication assistance information when the PDCP duplication function is reactivated.
 that, “Yu is completely silent about the duplication assistance information on which the discarding of a second PDCP PDU in a buffer of a second RLC entity is based.”
Examiner respectfully disagrees. Yu teaches in paragraph 0142 that “the transmitting device may discard data pending within the buffer of the duplicate RLC entity at packet duplication reestablishment. Examiner interprets the packet duplication reestablishment to read on duplication assistance information. Additionally, paragraph 0142 teaches the determination by the transmitting device may be based on the present status of PDCP packet duplication at the transmitting device, where the present status of the PDCP packet duplication also reads on duplication assistance information.
Applicant argues on page 11 of 14 in regards to claim 2 that, “Applicant has amended claim 2 to recite, inter alia: “wherein the duplication assistance information comprises a PDCP PDU discard timer configured for the second RLC entity.” See Claim 2 above. Applicant respectfully submits that Yu fails to disclose, teach, or suggest the above-quoted feature of amended claim 2.”
Examiner respectfully disagrees as paragraphs 0283-0284 teaches, In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer.
0284: In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. RLC entity manager 1350 may perform a RLC reestablishment procedure for the second RLC entity after deactivating the duplication of packets using the second RLC entity, determine that a duration after deactivating the duplication of packets using 
Applicant argues on page 11-12 of 14 in regards to claim 3 that, “However, the ACK cannot be used to indicate a difference between a first PDCP SN of a first PDCP PDU and a second PDCP SN of a second PDCP PDU. In contrast, amended claim 3 recites ‘the duplication assistance information comprises PDCP Sequence Number (SN) gap information that indicates a difference between a first PDCP SN of a first PDCP PDU received by a first network node in the network and a second PDCP SN of a second PDCP PDU received by a second network node in the network.’ Applicant respectfully submits that Yu fails to disclose, teach, or suggest the above-quoted feature of amended claim 3.”
Examiner respectfully disagrees as paragraphs 0236-0237 teaches that, The transmitting device 805 may determine a beginning RLC sequence number for one or more secondary RLC entities based on the state variables of the default RLC number. The transmitting device 805 may indicate, by its RRC entity or its PDCP entity, the beginning sequence number to the one or more secondary RLC entities. [0237] The one or more secondary RLC entities may set their state variables based on the state variables of the default RLC entity. The one or more secondary RLC entities may set their beginning sequence number based on the indication. Therefore, examiner interprets the state variables of the default RLC number to read the PDCP Sequence Number (SN) gap information indicating a difference between a first PDCP SN of a first 
Applicant argues on page 12 of 14 in regards to claim 4 that, “Instead, in Yu, the duplicates of the packet are discarded due to the reception of an ACK before the duplication timer expires. Yu does not disclose, teach, or suggest “discarding, by the communication device, the second PDCP PDU when the PDCP PDU discard timer expires,” as recited in claim 4.”
Examiner respectfully disagrees as paragraph 0283 teaches the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. Examiner notes that transmissions encompasses discarding the second PDCP PDU.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 1-4 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180324642 to Yu et al (hereafter referred to as ‘Yu’) in view of US 20120281564 to Zhang (hereafter referred to as ‘Zhang’).
As for claim 1, Yu teaches a method for wireless communications (paragraph 0150 teaches FIG. 4 illustrates an example of a communication scheme 400 that supports packet duplication at a PDCP entity. Furthermore, Figure 4, reference 410 illustrates the receiving device), the communication device being configured with a Packet Data Convergence Protocol (PDCP) duplication function and a plurality of Radio Link Control (RLC) entities including a first RLC entity and a second RLC entity (Paragraph 0072 teaches The method may include duplicating, at a transmitting device, a first packet data convergence protocol ( PDCP) packet to create a second PDCP packet that is a copy of the first PDCP packet based at least in part on the PDCP entity operating in a duplication mode for duplication of packets, forwarding the first PDCP packet to a first radio link control ( RLC) entity and the second PDCP packet to a second RLC entity. See also Figure 4, reference 435); duplicating, by a PDCP entity of the communication device, a first PDCP Protocol Data (Paragraph 0072 teaches The method may include duplicating, at a transmitting device, a first packet data convergence protocol ( PDCP) packet to create a second PDCP packet that is a copy of the first PDCP packet based at least in part on the PDCP entity operating in a duplication mode for duplication of packets); providing, by the PDCP entity of the communication device, the first PDCP PDU and the second PDCP PDU to the first RLC entity and the second RLC entity, respectively (paragraph 0072 forwarding the first PDCP packet to a first radio link control (RLC) entity and the second PDCP packet to a second RLC entity); and discarding, by the communication device, the second PDCP PDU in a buffer of the second RLC entity based on the duplication assistance information when the PDCP duplication function is activated (paragraph 0142 teaches the transmitting device may discard data pending within the buffer of the duplicate RLC entity (examiner interprets the duplicate RLC entity to read on the second RLC entity) at packet duplication reestablishment).
Yu does not appear to expressly disclose the method comprising: receiving, by a communication device duplication assistance information from a network, the communication device being configured with a Packet Data Convergence Protocol (PDCP) duplication function and a plurality of Radio Link Control (RLC) entities including a first RLC entity and a second RLC entity.
However, in the same field of endeavor Zhang teaches in Figure 11, references 1102, 1104, and 1106 receiving, by a communication device duplication assistance information from a network (See also paragraph 0115).

As for claim 2, Yu in view of Zhang teaches the method of claim 1.
In addition, Yu teaches further wherein the duplication assistance information comprises a PDCP PDU discard timer configured for the second RLC entity (0283-0284 teaches, In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. 0284: In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. RLC entity manager 1350 may perform a RLC reestablishment procedure for the second RLC entity after deactivating the duplication of packets using the second RLC entity, determine that a duration after deactivating the duplication of packets using the second RLC entity satisfies a time threshold, where performing the RLC reestablishment procedure occurs after the duration satisfies the time threshold. Therefore, examiner concludes that the duplication assistance information comprises a PDCP PDU discard timer configured for the second RLC entity).
As for claim 3, Yu in view of Zhang teaches the method of claim 1.
(paragraphs 0009 teaches the method may include steps such as receiving at least a portion of a PDCP flow from each of a plurality of base stations and reordering PDCP PDUs corresponding to the PDCP flow according to a PDCP sequence number in each of the PDCP PDUs).
As for claim 4, Yu in view of Zhang teaches the method of claim 2.
In addition, Yu teaches further comprising: discarding, by the communication device, the second PDCP PDU when the PDCP PDU discard timer expires (paragraph 0246 teaches the transmitting device may discard the packets that are duplicates of the packet 935. For example, the transmitting RLC entity (of packet 935) may receive the ACK 950. The transmitting RLC entity may then inform the other RLC entities to discard their duplicate packets. In some examples, the PDCP entity or the RRC entity of the transmitting device 905 may indicate to the other RLC entities to discard their duplicate packets. Paragraph 0283 teaches further the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. Examiner notes that transmissions encompasses discarding the second PDCP PDU).
As for claim 6, Yu in view of Zhang teaches the method of claim 1.
(paragraph 0080 teaches the message may be a radio resource control (RRC) message, a PDCP control protocol data unit (PDU), a medium access control (MAC) control element (CE), or a physical downlink control channel, or a combination thereof).
As for claim 7, Yu in view of Zhang teaches the method of claim 1.
In addition, Yu teaches further comprising: receiving, by the communication device, duplication control information from the network, the duplication control information being configured to switch a status of PDCP duplication function of at least one radio bearer (paragraph 0110 teaches Procedures are described for receiving configurations of duplication bearers to support packet duplication. Procedures are also described for activating, reactivating, or deactivating packet duplication using some RLC entities. Examiner interprets the procedures for activating, reactivating, and deactivating to read on switching PDCP duplication function status of at least one bearer. See also paragraph 0271 which teaches an example of the bearer manager switch the function status by activating and then deactivating the duplication of packets); and transmitting, by the communication device, a duplication status report to the network (paragraph 0110 teaches additionally procedures are described for buffer status report (BSR) reporting for duplication bearers. Additionally, paragraph 0289 teaches transmit a single buffer status report that includes the first buffer status and the second buffer status. In some cases, the long duplication format includes a buffer size of bearers that do not support duplication. In some cases, the BSR includes a bearer type, information about whether the bearer is a duplication bearer, an indication of whether the BSR includes information per RLC entity or includes information per PDCP entity, or combinations thereof). 
As for claim 8, Yu in view of Zhang teaches the method of claim 7.
In addition, Yu teaches further wherein the duplication status report comprises at least one Last Sequence Number (LSN) indicating a PDCP SN of a last PDCP PDU of the at least one radio bearer before the status of the PDCP duplication switched in response to the duplication control information (paragraph 0248 teaches If the sequence number of the last successfully delivered packet is greater than a state variable (VD(X)) associated with the transmitting device 905, the packets with sequence number less than the state variable may be discarded by the transmitting device 905. The PDCP entity of the transmitting device 905 may update another state variable (VD(A)) to the next sequence number after the first state variable (VD(X)). Paragraph 0249 teaches further The PDCP entity of the transmitting device 905 may update a state variable (VD(A)) to one greater than the last discarded packet's sequence number). 
As for claim 9, Yu in view of Zhang teaches the method of claim 7.
In addition, Yu teaches further wherein the duplication status report is included in a PDCP control PDU or a (Medium Access Control) MAC Control Element CE (paragraph 0080 teaches In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the message may be a radio resource control (RRC) message, a PDCP control protocol data unit (PDU), a medium access control (MAC) control element (CE). See also paragraph 0255 which teaches in some examples, the duplication BSR may indicate a BSR type (e.g., duplication BSR or not). In some examples, a MAC entity of the transmitting device may compute the BSR associated with a duplication bearer).
As for claim 10, Yu teaches in view of Zhang the method of claim 7.
In addition, Yu teaches further wherein the duplication status report is transmitted in response to a change of the status of the PDCP duplication function (paragraph 0255 teaches a duplication BSR may be transmitted by a transmitting device based on a packet duplication activation status).
As for claim 11, Yu teaches a communication device, configured with a Packet Data Convergence Protocol (PDCP) duplication function and a plurality of Radio Link Control (RLC) entities including a first RLC entity and a second RLC entity (paragraph 0072 teaches the method may include duplicating, at a transmitting device, a first packet data convergence protocol (PDCP) packet to create a second PDCP packet that is a copy of the first PDCP packet based at least in part on the PDCP entity operating in a duplication mode for duplication of packets, forwarding the first PDCP packet to a first radio link control (RLC) entity and the second PDCP packet to a second RLC entity), the communication device comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory (paragraph 0075 teaches a non-transitory computer-readable medium for wireless communication is described. The non-transitory computer-readable medium may include instructions operable to cause a processor to duplicate, at a transmitting device, a first packet data convergence protocol (PDCP) packet to create a second PDCP packet that is a copy of the first PDCP packet based at least in part on the PDCP entity operating in a duplication mode for duplication of packets); duplicate a first PDCP Protocol Data Unit (PDU) to create a second PDCP PDU that is a copy of the first PDCP PDU (Paragraph 0072 teaches The method may include duplicating, at a transmitting device, a first packet data convergence protocol ( PDCP) packet to create a second PDCP packet that is a copy of the first PDCP packet based at least in part on the PDCP entity operating in a duplication mode for duplication of packets); provide the first PDCP PDU and the second PDCP PDU to the first RLC entity and the second RLC entity, respectively (paragraph 0072 forwarding the first PDCP packet to a first radio link control (RLC) entity and the second PDCP packet to a second RLC entity); and discard the second PDCP PDU in a buffer of the second RLC entity based on the duplication assistance information when the PDCP duplication function is activated (paragraph 0142 teaches the transmitting device may discard data pending within the buffer of the duplicate RLC entity (examiner interprets the duplicate RLC entity to read on the second RLC entity) at packet duplication reestablishment).
Yu does not expressly disclose and configured to execute the computer-executable instructions to: receive duplication assistance information from a network.
Zhang teaches in Figure 11, references 1102, 1104, and 1106 receiving, by a communication device duplication assistance information from a network (See also paragraph 0115).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the duplication assistance information sent from a network as taught by Yu with the method taught by Zhang such that the method comprises receiving, by a communication device duplication assistance information from a network, to assist with managing packets sent over a plurality of downlink cells for aggregation (Zhang, paragraph 0003).
As for claim 12, Yu in view of Zhang teaches the communication device of claim 11.
In addition, Yu teaches further wherein the duplication assistance information comprises a PDCP PDU discard timer configured for the second RLC entity (0283-0284 teaches, In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. 0284: In some cases, the coordinating of the transfer of the first PDCP packet and the second PDCP packet is based on delaying transmission of the second PDCP packet using a timer. RLC entity manager 1350 may perform a RLC reestablishment procedure for the second RLC entity after deactivating the duplication of packets using the second RLC entity, determine that a duration after deactivating the duplication of packets using the second RLC entity satisfies a time threshold, where performing the RLC reestablishment procedure occurs after the duration satisfies the time threshold. Therefore, examiner concludes that the duplication assistance information comprises a PDCP PDU discard timer configured for the second RLC entity).
As for claim 13, Yu in view of Zhang teaches the communication device of claim 11.
In addition, Yu teaches further wherein the duplication assistance information comprises PDCP Sequence Number (SN) gap information that indicates a difference between a first PDCP SN of a first PDCP PDU received by a first network node in the network and a second PDCP SN of a second PDCP PDU received by a second network node in the network (paragraphs 0236-0237 teaches that, The transmitting device 805 may determine a beginning RLC sequence number for one or more secondary RLC entities based on the state variables of the default RLC number. The transmitting device 805 may indicate, by its RRC entity or its PDCP entity, the beginning sequence number to the one or more secondary RLC entities. [0237] The one or more secondary RLC entities may set their state variables based on the state variables of the default RLC entity. The one or more secondary RLC entities may set their beginning sequence number based on the indication. Therefore, examiner interprets the state variables of the default RLC number to read the PDCP Sequence Number (SN) gap information indicating a difference between a first PDCP SN of a first PDCP PDU received by a first network node in the network and a second PDCP SN of a second PDCP PDU received by a second network node in the network).

In addition, Yu teaches further wherein the at least one processor is further configured to execute the computer-executable instructions to: discard the second PDCP PDU when the PDCP PDU discard timer expires (paragraph 0246 teaches the transmitting device may discard the packets that are duplicates of the packet 935. For example, the transmitting RLC entity (of packet 935) may receive the ACK 950. The transmitting RLC entity may then inform the other RLC entities to discard their duplicate packets. In some examples, the PDCP entity or the RRC entity of the transmitting device 905 may indicate to the other RLC entities to discard their duplicate packets).
As for claim 16, Yu in view of Zhang teaches the communication device of claim 11.
In addition, Yu teaches further wherein the duplication assistance information is included in a PDCP control PDU (paragraph 0080 teaches the message may be a radio resource control (RRC) message, a PDCP control protocol data unit (PDU), a medium access control (MAC) control element (CE), or a physical downlink control channel, or a combination thereof).
As for claim 17, Yu in view of Zhang teaches the communication device of claim 11.
(paragraph 0110 teaches Procedures are described for receiving configurations of duplication bearers to support packet duplication. Procedures are also described for activating, reactivating, or deactivating packet duplication using some RLC entities. Examiner interprets the procedures for activating, reactivating, and deactivating to read on switching PDCP duplication function status of at least one bearer. See also paragraph 0271 which teaches an example of the bearer manager switch the function status by activating and then deactivating the duplication of packets); and transmit a duplication status report to the network (paragraph 0110 teaches additionally procedures are described for buffer status report (BSR) reporting for duplication bearers. Additionally, paragraph 0289 teaches transmit a single buffer status report that includes the first buffer status and the second buffer status. In some cases, the long duplication format includes a buffer size of bearers that do not support duplication. In some cases, the BSR includes a bearer type, information about whether the bearer is a duplication bearer, an indication of whether the BSR includes information per RLC entity or includes information per PDCP entity, or combinations thereof). 
As for claim 18, Yu in view of Zhang teaches the communication device of claim 17.
(paragraph 0248 teaches If the sequence number of the last successfully delivered packet is greater than a state variable (VD(X)) associated with the transmitting device 905, the packets with sequence number less than the state variable may be discarded by the transmitting device 905. The PDCP entity of the transmitting device 905 may update another state variable (VD(A)) to the next sequence number after the first state variable (VD(X)). Paragraph 0249 teaches further The PDCP entity of the transmitting device 905 may update a state variable (VD(A)) to one greater than the last discarded packet's sequence number).
As for claim 19, Yu in view of Zhang teaches the communication device of claim 17.
In addition, Yu teaches further wherein the duplication status report is included in a PDCP control PDU or a Medium Access Control MAC Control Element CE (paragraph 0080 teaches In some examples of the method, apparatus, and non-transitory computer-readable medium described above, the message may be a radio resource control (RRC) message, a PDCP control protocol data unit (PDU), a medium access control (MAC) control element (CE). See also paragraph 0255 which teaches in some examples, the duplication BSR may indicate a BSR type (e.g., duplication BSR or not). In some examples, a MAC entity of the transmitting device may compute the BSR associated with a duplication bearer).
As for claim 20, Yu in view of Zhang teaches the communication device of claim 17.
In addition, Yu teaches further wherein the duplication status report is transmitted in response to a change of the status of the PDCP duplication function (paragraph 0255 teaches a duplication BSR may be transmitted by a transmitting device based on a packet duplication activation status).
Allowable Subject Matter
8.	Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach:
“The method of claim 1, wherein a PDCP Sequence Number (SN) gap between the first RLC entity and the second RLC entity is minimized” (claim 5).”
“The communication device of claim 11, wherein a PDCP Sequence Number (SN) gap between the first RLC entity and the second RLC entity is minimized (claim 15).”
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA T STEPP JONES whose telephone number is (571)270-1659.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






//SHAWNA T STEPP JONES/Examiner, Art Unit 2465                                                                                                                                                                                                        

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465